DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two slip rings (121 as shown in Fig. 8) being mounted on the insert member 119 (as shown in Fig. 8 & 9 there is only one slip ring on the insert member) where one slip ring encircling the other (see the last paragraph of claim 4); there being a plurality of contacts on one side of the insert member where the internal wire is connected to different slip rings (Figs. 8 and 9 describe the single slip ring 121 connected to the opposite ends of the wire; the body slip ring having a first contact ring electrically connected to the first contact and a second contact ring connected to the second electrical connector; must be shown or the feature(s) canceled from the claim(s) (claims 4, 9 and 13).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 14 “seal section internal wire” should be “seal internal wire” to agree with the limitation at line 12.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 3 “hat” should be “that”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in lines 4, 5 and 7 “rigid” should be inserted before “tube”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 4 “pump sensors” should be “pump intake and discharge sensors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10, 13-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior side of the motor electrical connector" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites that there are two slip rings (121) on the insert member (119, one encircled by the other). As shown in Figs. 8 and 9 and described at [0046] thru [0051] there is one slip ring on the adapter body and one on the insert member and the slip rings axially abut one another. It is unclear if the claimed material is intended to claim what is shown in the figures or if it is intended to claim an unillustrated embodiment.
Claim  5 recites the limitation "the upper end of a well" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites that there are a plurality of slip rings (121) on one side of the insert member (119, one encircled by the other). As shown in Figs. 8 and 9 and described at [0046] thru [0051] there is one slip ring on the adapter body and one on the insert member and the slip rings axially abut one another. It is unclear if the claimed material is intended to claim what is shown in the figures or if it is intended to claim an unillustrated embodiment.
Claim 13 recites that each of the body slip ring 115 and the insert member slip ring includes a first contact ring and a second contact ring. As shown in Figs. 8 and 9 and described at [0046] thru [0051] there is one slip ring on the adapter body and one on the insert member. It is unclear if the claimed material is intended to claim what is shown in the figures or if it is intended to claim an unillustrated embodiment.
Claim 18 recites the limitation "the upper end of the well" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5, 10 and 18 recite that there is “at least one electronic device mounted selectively in the motor, the seal or the pump”. The “mounted selectively” limitation is confusing and it is unclear if the device is constructed so that it can alternatively be mounted or switched between the three locations. The examiner would suggest setting forth “at least one electronic device which is mounted in either the motor, the seal or the pump”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 7, 8, 11, 12, 16, 17, 19 and 20 are allowed.
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9, 10, 13-15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious an electrical submersible well (ESP) pump for installation in a well having a motor, a seal section and a pump; the ESP including sensors and electrical connectors as claimed where there is a seal internal wire within the seal section, and external jumper wires as claimed so that the sensors are linked together through the jumper wires.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt, Mendenhall et al, Knapp et al, and O’Bryan et al disclose ESP for installation in wells and their wiring connections for power and sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
September 23, 2022